1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   SUSAN PHELPS,                                        Case No.: 1:21-CV-00276-DAD-JLT
11                  Plaintiff,                            ORDER AFTER NOTICE OF SETTLEMENT
12           v.                                           (Doc. 10)

13   FCA US, LLC, a Delaware Limited Liability
     Company,
14
                    Defendant.
15
16           The parties report that they have settled the matter and indicate they will seek dismissal of

17   the action soon. (Doc. 10) Thus, the Court ORDERS:

18           1.     The stipulation to dismiss the action SHALL be filed no later than September 17,

19   2021;

20           2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court

22   imposing sanctions, including the dismissal of the action.

23
     IT IS SO ORDERED.
24
25      Dated:     June 18, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
26
27
28
